UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-y-

CHADRICK HALL,

Defendant.

DENISE COTE, District Judge:

Having received the defendant’s February 21,

withdrawing his request for a Fatico hearing,

SL 19Cr0130 (DLC)

ORDER

 

 

 

 

 

 

nod Mesranuitinw atin reent
PAs eet aes es

   

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:
DATE FILED: 2]5; [555

 

 

 

2020 letter

it is hereby

ORDERED that sentencing will proceed on March 3 at

10:00 a.m, in Courtroom 15B,

Dated: New York, New York
February 26, 2020

500 Pearl Street.

ie bt
VIDENISE COTE
United States District Judge

 
